 1

 2

 3

 4
                         UNITED STATES DISTRICT COURT
 5
                                 EASTERN DISTRICT OF CALIFORNIA
 6

 7   VALERIE ROACH,                                      Case No. 1:18-cv-01175-SAB

 8                  Plaintiff,                           ORDER DIRECTING PLAINTIFF TO FILE
                                                         NOTICE OF STATUS OF SERVICE
 9           v.
                                                         FIVE DAY DEADLINE
10   COMMISSIONER OF SOCIAL SECURITY,

11                  Defendant.

12

13          Plaintiff Valerie Roach filed this action on August 30, 2018. The summonses were

14 issued on September 5, 2018. Pursuant to the scheduling order issued on September 5, 2018,

15 unless other provision is made pursuant to an application to proceed in forma pauperis, appellant

16 is required to effect service within twenty days of filing the complaint and file a return of service

17 with this court. More than twenty days have passed and Plaintiff has not filed a return of service

18 with the Court, nor does the record reflect that service was referred to the United States Marshall.

19          Accordingly, IT IS HEREBY ORDERED that Plaintiff shall file a notice within five (5)

20 days informing the Court of the status of service on Defendant in this action.

21
     IT IS SO ORDERED.
22

23 Dated:      October 2, 2018
                                                         UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28


                                                     1
